EXHIBIT 10.2
BIOGEN, INC.
1985 NON-QUALIFIED STOCK OPTION PLAN
AMENDMENT
     The Biogen, Inc. 1985 Non-Qualified Stock Option Plan (“the Plan”) is
hereby amended as follows:
Section VI.K of the Plan is hereby amended by adding a new subsection V to read
as follows:

V.   Deemed Exercise: Notwithstanding anything to the contrary in this Plan, on
the last day on which an Option is exercisable in accordance with the Plan and
the terms of the grant of the Option, if the exercise price of the Option is
less than the Fair Market Value of the Common Stock on that day, the stock
option will be deemed to have been exercised on a net share settlement basis at
the close of business on that day. As promptly as practicable thereafter, the
Company will deliver to the Option holder the number of shares underlying the
Option less the number of shares having a Fair Market Value on the date of the
deemed exercise equal to (i) the aggregate exercise price for the Option and
(ii) the amount necessary to satisfy any federal, state and local withholding
taxes related to the exercise.

Date: April 18, 2008

            BIOGEN IDEC INC.
      By:   /s/ Craig Eric Schneier         Craig Eric Schneier        Executive
Vice President, Human Resources, Public Affairs & Communications     

